United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2005

                                                         Charles R. Fulbruge III
                           No. 04-10331                          Clerk
                         Summary Calendar


ABDEL MOHAMAD RAHIM,

                                     Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                     Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:01-CV-817-R
                       --------------------

Before   WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Abdel Mohamad Rahim appeals the district

court’s denial of his 28 U.S.C. § 2254 petition challenging his

1996 conviction for capital murder.        Rahim contends that the

district court erred when it denied him an evidentiary hearing and

presumed the state habeas judge’s factual findings to be correct.

Rahim has not shown that the district court erred in applying the

presumption of correctness.    See Valdez v. Cockrell, 274 F.3d 941,

949-51    (5th Cir. 2001).    As the district court properly applied



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
a presumption of correctness to the state habeas judge’s factual

findings, Rahim has failed to show that the district court abused

its discretion in denying an evidentiary hearing.               Murphy v.

Johnson, 205 F.3d 809, 815 (5th Cir. 2000); McDonald v. Johnson,

139 F.3d 1056, 1059-60 (5th Cir. 1998).

     Rahim also contends that the state habeas judge’s factual

findings were an unreasonable determination of the facts in light

of the evidence presented.     Rahim has failed to show that the

district court erred in concluding that the state habeas judge’s

factual findings based on his credibility determinations were

reasonable in light of the evidence presented.

     Last,   Rahim   argues   that       the   state   appellate     court’s

determination that the admission of a non-testifying co-defendant’s

confession was harmless error was an unreasonable application of

clearly established Supreme Court precedent.           Rahim has failed to

show that the district court erred in concluding that the state

appellate court’s analysis of the evidence and application of the

Supreme Court’s harmless error standard was objectively reasonable.

Chapman v. California, 386 U.S. 18, 24 (1967).              Moreover, the

admission of the     confession did not have a substantial and

injurious effect or influence on the jury’s verdict.               Brecht v.

Abrahamson, 507 U.S. 619, 637 (1993). The judgment of the district

court is, in all respects,

AFFIRMED.


                                     2